Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 03/04/2021 has been entered.  Claims 1-17 and 19-21 are now pending in the application. Claims 1, 15 have been amended and new claim 21 has been added by the applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application KR10-2017-0155623, filed 11/21/2017 (Korea). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7 and 12, 15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereafter Chen, of record) US 20170285299 A1 in view and as evidenced by Gong (of record) US 20160363740 A1 and further in view of Gross et al. (hereafter Gross, of record) “Handbook of Optical Systems”, Wiley, 2007, pages 377-379.
In regard to independent claim 1, Chen teaches (see Figs. 1-7) an optical imaging system (i.e. optical lens OL2, see Abstract, paragraphs [02, 04-09, 21-24, 29-31, 36-38, 41-46], and see Figs. 4-7) comprising: 
a first lens comprising negative refractive power (L1, paragraphs [41-46], Figs. 4-7); 
a second lens comprising negative refractive power (L2, paragraphs [41-46], Figs. 4-7); 
a third lens comprising positive refractive power (L3 Fig. 1, paragraphs [41-46], Figs. 4-7), and comprising an object-side surface and an image-side surface (i.e. see L3 with  convex object surface and concave image side surface, Figs. 4-5); 
a fourth lens comprising positive refractive power (L3 Fig. 5, paragraphs [41-46], Figs. 4-7), and comprising a convex object-side and a convex image-side surface (as disclosed for L3 having convex object and image side surfaces, see Figs. 4-5 paragraphs [41-46], i.e. L3 is bi-convex i.e. convex on both object and image sides); 
a fifth lens comprising positive refractive power (L7 Fig. 4, paragraphs [41-46]), and comprising a convex object-side surface and a convex image-side surface (i.e. as L7 has convex object and convex image side surfaces, see Figs. 4-5, paragraphs [41-46], where L7 is part of the doublet C2 with lens L6, 
a sixth lens comprising negative refractive power (L6 Fig. 4-5, paragraphs [41-46]), and comprising a concave object-side surface and a concave image-side surface (as L6 has concave object and concave image side surfaces, see Figs. 4-5, paragraphs [41-46], where L6 is part of the doublet C2 with lens L7, see Figs. 4-5); and
a seventh lens comprising positive refractive power (L4 Fig. 4-5, paragraphs [41-46], Figs. 1-2),
wherein the first to fourth and seventh lenses are sequentially disposed from an object side toward an image side (as first through fourth and seventh lenses i.e. L1, L2, L8, L3 and L4  are in in that exact order, while fifth lens L7 and sixth lens L6 are flipped, from an object side to an image-forming side, as depicted in Figs. 4-5, see Abstract, paragraphs [07-07, 22, 24, 53]) such that the fifth lens is spaced apart from the fourth lens at an optical axis (i.e. as L3 is spaced apart from L6 in C2 doublet with L7, therefore also spaced apart from L7, as depicted and taught in Figs. 4-5), 
wherein the third lens  (L3, L8) and the seventh lens  (L4) are formed of plastic (i.e. as lenses L8, L3, and L4 can be plastic lanes made of plastic material(s), see paragraphs [37-38, 43, 55-56, 58]), and 
wherein the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. as L1, L2, L3, L6,L7 Fig. 4, can be glass lenses made of glass material, as for example L1, L2, L3, L6 and L7 can be spherical lenses made of glass, see paragraphs [37-38, 43, 52-53]).  
But Chen does not specify in a single example that third lens comprises a concave object-side and convex image-side surface (i.e. however, as noted Chen discloses that 3rd lens L3 has such surfaces but are revered or flipped i.e. convex object surface and concave image side surface, see Figs. 4-5]), and that fifth and sixth lenses are in that order from object to image-forming side (i.e. as noted the fifth lens L7 and the sixth lens L6 are flipped, from an object side to an image-forming side, as depicted in Figs. 4-5, see Abstract, paragraphs [07-07, 22, 24, 53]), and 
that third lens  (L8,) the seventh lens  (L4) are formed of plastic (i.e. as lenses L3,  L4 can be plastic lanes made of plastic material(s), see paragraphs [37-38, 43, 55-56, 58]), and while the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. since as presented above L1, L2, L5,L6,L7 Fig. 4-5, can be glass lenses made of glass material, as for example L1, L2, L5, L5 and L7 can be spherical lenses made of glass, see paragraphs [37-38, 43, 52-53]).
However, these are known materials and known properties of lenses in optical lens systems, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include that optical systems uses a combination of glass lenses and plastic lenses, since using the characteristic that a plastic material can be molded to desired shapes and is cheap, the cost of the whole optical system is reduced effectively, while by using the characteristic that a glass material is stable, glass lens(es) reduce sensibility to temperature of the optical system, and enable the optical system to also operate normally in a severe environment, as taught and evidenced by Gong who discloses very similar 7-lens optical system having small perspective distortion and ultra-wide viewing angle, (see Title, Abstract, paragraphs [06-11, 36-37], Fig. 1), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.). 
Furthermore, Gross teaches general aspects and methods of improving design of optical system and specifically teaches structural changes to correct specific aberrations and advantageously improve overall performance and optimization through typical operations and without any great perturbations to existing setup such as zero power operations including flipping a lens into reverse orientation.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider and adapt the teachings of Gross zero power operations including flipping a lens into reverse orientation to third lens of Chen therefore flipping the lens into reverse orientation, in order to correct main aberration types and advantageously improve overall performance and optimization through typical operations and without any great perturbations to existing setup such as zero power operations (see Gross page 378-379 Zero-power operations section). 
Lastly, Gross also teaches general aspects and methods of improving design of optical system and specifically teaches structural changes to correct specific aberrations that include reversing the order of a cemented doublet lens, while correcting main aberration types and avoiding internal reflections (see Gross page 377, paragraphs 2, 6, 8). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider and adapt the teachings of Gross of reversing the order of cemented lens, to doublet C2 including lenses L6 and L7 of Chen therefore reversing the order to cemented negative lens L6 and positive lens L7, in order to correct main aberration types, while also avoiding internal reflections (see Gross page 377, paragraphs 2, 6, 8). Further, one would have been motivated to consider reversing the order of lens surfaces in singlet or doublet lenses  for the purpose of providing such optical lens which remains light and thin, small in size, with excellent image quality and wide viewing angle (see Chen, paragraphs [05, 20]).
Note that as a result of the combination of Chen with Gross, as the order of lenses L6 and L7 is reversed and thus the combination teaches and renders obvious that the fifth and sixth lenses have the correct order and the above optical power and shape characteristics (as reversed L7 is first ahead of L6 in doublet C2, Fig. 4-5, paragraphs [41-46]). 
Regarding claim 2, Chen teaches (see Figs. 1-7) that object-side surfaces and image- side surfaces of the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are spherical surfaces (i.e. as L1, L2, L3, L7, L6, L4 due to reversal in Fig.4 are spheric lenses with spherical object and image side surfaces, see paragraphs [38, 43, 52-53]) and object-side surfaces and image-side surfaces of the third lens  (i.e. as S5, S6 of L8 Fig. 4  can be aspheric surfaces, paragraphs [43, 56, 58]) and the seventh lens are aspherical surfaces (as S7, S8 of L4, are aspheric surfaces, paragraphs [38, 49, 52-52], see Fig. 2B). 
But Chen does not specify in a single example that third lens (L8)  and seventh lens (L4 in Fig.4) have object-side and image-side surfaces are aspherical (i.e. as noted Chen discloses that that S5, S6 of L3 Fig. 1 or S15,S16 of L8  Fig. 4, can be aspheric surfaces, paragraphs [43, 56, 58]). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select aspherical shape for object and image side surfaces of the third and seventh lens (L8, L4 e.g. in Fig. 4) as already taught as one of the surface shape options (see Chen, paragraphs [43, 56, 58] and Fig. 2B), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the aspherical shape of a lens (i.e. third lens L3, or L8) for the purpose of providing such optical lens which is light and thin, small in size, with excellent image quality and wide viewing angle (see Chen, paragraphs [05, 20]). 
Regarding claim 3, Chen teaches (see Figs. 1-7) that the third lens and the seventh lens are formed of plastic having the same optical characteristics as each other (i.e. as L8 and L4 are plastic lanes made of plastic material such as polycarbonate, or cyclic olefin copolymer (e.g. APEL), or polyester resin (e.g. OKP4 or OKP4HT), see claim 1 above, see paragraphs [37-38, 43, 55-56, 58]). Specifically, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use same plastic material for lenses (L3/L8, L4) in order to reduce cost (see Chen paragraph [05], Gong, paragraphs [36-37]), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, and involves only routine skill in the art.  In re Leshin, 125 USPQ 146. MPEP §2144.07).
Regarding claim 4, Chen teaches (see Figs. 1-7) that the fifth lens and the sixth lens are formed of glass having different optical characteristics from each other (i.e. as L7, L6 due to reversal, are glass lenses, see claim 1 above, and have different optical characteristics, see Figs. 4-5, paragraphs [41-46, 52-59]).  
Regarding claim 5, Chen teaches (see Figs. 1-7) that the fifth lens and the sixth lens  013057.1659are cemented to each other (i.e. as L7, L6 with reversal remain cemented lenses as cemented doublet, see Figs. 4-5, paragraphs [07-08, 23, 24, 44-46, 52-53]).
Regarding claim 7, Chen teaches (see Figs. 1-7) that TTL is a distance from an object- side surface of the first lens to an imaging plane of an image sensor, IMGH is a half of a diagonal length of the imaging plane of the image sensor (i.e. as TTL and image height Y, paragraphs [29, 30]), and TTL/(2*IMGH) < 3.117 (see Figs. 1-7, table in Fig. 7 values for TTL, Y, e.g. value 3.1169, paragraphs [29, 30]). 
Chen thus discloses the claimed invention except for TTL/(2*IMGH) < 3.05. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention  to adjust and optimize the total track length or image height in order to provide light and thin, small size, with excellent image quality and wide viewing angle optical lens (see Chen, paragraphs [05, 20]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).   
Regarding claim 11, Chen teaches (see Figs. 1-7) that n7 is a refractive index of the third lens and n3 <1.535 (i.e. as refractive index of L8, as disclosed in Figs. 1-2,  e.g. 1.50). 19 
Regarding claim 12, Chen teaches (see Figs. 1-7) that n7 is a refractive index of the seventh lens and n7 <1.535 (i.e. as refractive index of L4, as disclosed in Figs. 1-2,  e.g. 1.50). But Chen doesn’t disclose in a single embodiment that n7 <1.535 (i.e. as refractive index of L4 in cited embodiment of Figs. 4-5 slightly higher, see Fig. 5). However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to adjust and optimize the refractive index of lenses including slight change of refractive index of third lens to lesser value (as in embodiment of Figs. 1-2 of Chen) in  order to provide light and thin, small size optical lens, with excellent image quality and wide viewing angle (see Chen, paragraphs [05, 20]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).   
19
In regard to independent claim 15, Chen teaches (see Figs. 1-7) an optical imaging system  (i.e. optical lens OL1, OL2, see Abstract, paragraphs [02, 04-09, 21-24, 29-31, 36-38, 41-46, 52-59], see Figs. 1-2, 4-5, 7) comprising: 
a first lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex ( see such L1 lens, paragraphs [41-46, 52-59], Figs.  4-5); 
a second lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (see such L2 lens, paragraphs [41-46, 52-59], Figs. 4-5); 
a third lens comprising positive refractive power (L3 Fig. 1, paragraphs [41-46], Figs. 4-7), and comprising an object-side surface and an image-side surface (i.e. see L3 with  convex object surface and concave image side surface, Figs. 4-5); 
a fourth lens comprising positive refractive power (L3 Fig. 5, paragraphs [41-46], Figs. 4-7), and comprising a convex object-side and a convex image-side surface (as disclosed for L3 having convex object and image side surfaces, see Figs. 4-5 paragraphs [41-46], i.e. L3 is bi-convex i.e. convex on both object and image sides); 
a fifth lens comprising positive refractive power (L7 Fig. 4, paragraphs [41-46]), and comprising a convex object-side surface and a convex image-side surface (i.e. as L7 has convex object and convex image side surfaces, see Figs. 4-5, paragraphs [41-46], where L7 is part of the doublet C2 with lens L6, see Figs. 4-5); 
a sixth lens comprising negative refractive power (L6 Fig. 4-5, paragraphs [41-46]), and comprising a concave object-side surface and a concave image-side surface (as L6 has concave object and concave image side surfaces, see Figs. 4-5, paragraphs [41-46], where L6 is part of the doublet C2 with lens L7, see Figs. 4-5); and
a seventh lens comprising positive refractive power (L4 Fig. 4-5, paragraphs [ 41-46], Figs. 1-2),
wherein the first to fourth and seventh lenses are sequentially disposed from an object side toward an image side (as first through fourth and seventh lenses i.e. L1, L2, L8, L3 and L4  are in in that exact order, while fifth lens L7 and sixth lens L6 are flipped, from an object side to an image-forming side, as depicted in Figs. 4-5, see Abstract, paragraphs [07-07, 22, 24, 53]) such that the fifth lens is spaced apart from the fourth lens at an optical axis (i.e. as L3 is spaced apart from L6 in C2 doublet with L7, therefore also spaced apart from L7, as depicted and taught in Figs. 4-5), 
wherein the third lens  (L3, L8) and the seventh lens  (L4) are formed of plastic (i.e. as lenses L8, L3, and L4 can be plastic lanes made of plastic material(s), see paragraphs [37-38, 43, 55-56, 58]), and 
wherein the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. as L1, L2, L3, L6,L7 Fig. 4, can be glass lenses made of glass material, as for example L1, L2, L3, L6 and L7 can be spherical lenses made of glass, see paragraphs [37-38, 43, 52-53]), and 
wherein an image-side surface of the fifth lens and an object-side surface of the sixth lens are cemented to each other (i.e. as L6, L7 are such cemented lenses, see Figs. 4-5, paragraphs [07-08, 23, 24, 44-46, 52-53]).
But Chen does not specify in a single example that third lens comprises a concave object-side and convex image-side surface (i.e. however, as noted Chen discloses that 3rd lens L3 has such surfaces but are revered or flipped i.e. convex object surface and concave image side surface, see Figs. 4-5]), and that fifth and sixth lenses are in that order from object to image-forming side (i.e. as noted the fifth lens L7 and the sixth lens L6 are flipped, from an object side to an image-forming side, as depicted in Figs. 4-5, see Abstract, paragraphs [07-07, 22, 24, 53]), and
that third lens  (L8,) the seventh lens  (L4) are formed of plastic (i.e. as lenses L3,  L4 can be plastic lanes made of plastic material(s), see paragraphs [37-38, 43, 55-56, 58]), and while the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. since as presented above L1, L2, L5,L6,L7 Fig. 4-5, can be glass lenses made of glass material, as for example L1, L2, L5, L5 and L7 can be spherical lenses made of glass, see paragraphs [37-38, 43, 52-53]).
However, these are known materials and known properties of lenses in optical lens systems, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include that optical systems uses a combination of glass lenses and plastic lenses, since using the characteristic that a plastic material can be molded to desired shapes and is cheap, the cost of the whole optical system is reduced effectively, while by using the characteristic that a glass material is stable, glass lens(es) reduce sensibility to temperature of the optical system, and enable the optical system to also operate normally in a severe environment, as taught and evidenced by Gong who discloses very similar 7-lens optical system having small perspective distortion and ultra-wide viewing angle, (see Title, Abstract, paragraphs [06-11, 36-37], Fig. 1), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.)
Furthermore, Gross teaches general aspects and methods of improving design of optical system and specifically teaches structural changes to correct specific aberrations and advantageously improve overall performance and optimization through typical operations and without any great perturbations to existing setup such as zero power operations including flipping a lens into reverse orientation.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider and adapt the teachings of Gross zero power operations including flipping a lens into reverse orientation to third lens of Chen therefore flipping the lens into reverse orientation, in order to correct main aberration types and advantageously improve overall performance and optimization through typical operations and without any great perturbations to existing setup such as zero power operations (see Gross page 378-379 Zero-power operations section). 
Lastly, Gross also teaches general aspects and methods of improving design of optical system and specifically teaches structural changes to correct specific aberrations that include reversing the order of a cemented doublet lens, while correcting main aberration types and avoiding internal reflections (see Gross page 377, paragraphs 2, 6, 8). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider and adapt the teachings of Gross of reversing the order of cemented lens, to doublet C2 including lenses L6 and L7 of Chen therefore reversing the order to cemented negative lens L6 and positive lens L7, in order to correct main aberration types, while also avoiding internal reflections (see Gross page 377, paragraphs 2, 6, 8).  Further, one would have been motivated to consider reversing the order of lens surfaces in singlet or doublet lenses  for the purpose of providing such optical lens which remains light and thin, small in size, with excellent image quality and wide viewing angle (see Chen, paragraphs [05, 20]).
Note that as a result of the combination of Chen with Gross, as the order of lenses L6 and L7 is reversed and thus the combination teaches and renders obvious that the fifth and sixth lenses have the correct order and the above optical power and shape characteristics (as reversed L7 is first ahead of L6 in doublet C2, Fig. 4-5, paragraphs [41-46]). 

Regarding claim 17, Chen teaches (see Figs. 1-7) that object-side surfaces and image-side surfaces of the third lens (i.e. as S5, S6 of L3 Fig. 1or S15, S16 of L8  Fig. 4, can be aspheric surfaces, paragraphs [43, 56, 58]) and the seventh lens are aspherical surfaces (as S7, S8 of L4, are aspheric surfaces, paragraphs [38, 49, 52-52], see Fig. 2B). Chen does not specify in a single example that third lens (L3, L8) object-side and image-side surfaces are aspherical (i.e. as noted Chen discloses that that S5, S6 of L3 Fig. 1 can be aspheric surfaces, paragraphs [43, 56, 58]). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select aspherical shape for object and image side surfaces of the third lens (L3, L8) as already taught as one of the surface shape options (see Chen, paragraphs [43, 56, 58), since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the aspherical shape of a lens (i.e. third lens L3, or L8) for the purpose of providing such optical lens which is light and thin, small in size, with excellent image quality and wide viewing angle (see Chen, paragraphs [05, 20]). 
Regarding claim 19, Chen teaches (see Figs. 1-7) that the seventh lens comprises convex object-side and image-side surfaces (as disclosed L4 in Figs.  4-5).  
Regarding claim 20, Chen teaches (see Figs. 1-7) that object-side surfaces and image- side surfaces of the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are spherical surfaces (i.e. as L1, L2, L3, L7, L6 as due to reversal in Fig.4 are spheric lenses with spherical object and image side surfaces, see paragraphs [38, 43, 52-53]). 


Claims 1, 3-4, 6, 8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (hereafter Uehara, of record) US 20180307011 A1 in view and as evidenced by Gong (of record) US 20160363740 A1.
In regard to independent claim 1, Uehara teaches (see Figs. 1-23) an optical imaging system  (i.e. optical system, see Abstract, paragraphs [01, 04-09, 36-40, 77-90, 130-141], examples 1-12, Tables 1-12, see Figs. 1-23) comprising: 
a first lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (as L11, and having ,meniscus shape, e.g. see paragraphs [130-141], [224-251], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23); 
a second lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (L12,13 comprising a negative refractive power having meniscus (except ex. 3 and 12) shape, e.g. see paragraphs [130-141], [224-251] examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23); 
a third lens comprising positive refractive power, and comprising a concave object-side surface and a convex image-side surface (positive concave-convex lens e.g. L21, e.g. paragraphs [130-141, 224-251], examples 3-4, 11-12 1-12, Tables 3-4, 11-12, see Figs. 5, 7, 21, 23); 
a fourth lens comprising positive refractive power, and comprising a convex object-side surface and a convex image-side surface (positive lens e.g. L41 e.g. see paragraphs [224-251], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23); 
a fifth lens comprising positive refractive power, and comprising a convex object-side surface and a convex image-side surface (as biconvex positive lens L42, Figs. 5, 7, 21,22),  e.g. see paragraphs [130-141], [224-251], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23); 
a sixth lens comprising negative refractive power and comprising a concave object-side surface and a concave image-side surface (negative lens e.g. L52 or whole G5, e.g. see paragraphs [224-251], examples 11-12, in Tables 11-12, Figs.  21, 23); and
a seventh lens comprising positive refractive power (positive lens L62 Figs. 21,23, e.g. see paragraphs [224-251], examples  11-12, in Tables 11-12, Figs. 21, 23), 
wherein the first to seventh lenses are sequentially disposed from an object side toward an image side (as L11 through L62 are in order from an object side to an image-forming side, Abstract, paragraphs [77-90, 130-141], [224-251], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23) such that the fifth lens is spaced apart from the fourth lens at an optical axis (as fourth lens L41 is paced from fifth lens L42 on optical axis, see lens data and distance of 0.10 in Tables 11-12 between those two lenses),
wherein the third lens  (L21) and the seventh lens  (L62) are formed of plastic (i.e. as lenses L21 and L62 can be plastic lanes made of plastic material, see paragraphs [70, 85,109], 130-141], Tables 3-4, 11-12, Figs. 5, 7, 21, 23), and 
wherein the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. as L11, L12,13, L41,42,G4, L51, L52(L62), can be glass lenses made of glass material, see [58,70, 80,130-141], Tables 3-4, 11-12, Figs. 5, 7, 21, 23).
But Uehara does not specify in a single example that third lens  (e.g. L21) is formed of plastic (i.e. as lenses L21, can be plastic lanes made of plastic material(s), see paragraphs [70, 85,109]), and while the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. since as presented above L11 is of glass and  L12,13, L41,42,G4, L51, L52 (or L62) can be glass lenses made of glass material, see [58,70, 80], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23) .  
However, these are known materials and known properties of lenses in optical lens systems, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include that optical systems uses a combination of glass lenses and plastic lenses, since using the characteristic that a plastic material can be molded to desired shapes and is cheap, the cost of the whole optical system is reduced effectively, while by using the characteristic that a glass material is stable, glass lens(es) reduce sensibility to temperature of the optical system, and enable the optical system to also operate normally in a severe environment, as taught and evidenced by Gong who discloses very similar 7-lens optical system having small perspective distortion and ultra-wide viewing angle, (see Title, Abstract, paragraphs [06-11, 36-37], Fig. 1), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.). 
Regarding 3, Uehara teaches (see Figs. 1-23) that the third lens (L21) and the seventh lens (L52, or L62) are formed of plastic (i.e. as per modification in claim 1 above) having the same optical characteristics as each other (i.e. as third and seventh lens have e.g. same index of refraction nd, and Abbe number vd, see Figs. 5, 7, 21, 23, and Tables 3-4, 11-12).
Regarding 4, Uehara teaches (see Figs. 1-23) that the fifth lens and the sixth lens (L51, L52 or L44, L45) are formed of glass having different optical characteristics from each other (i.e. as modification, as fifth and sixth lens have different index of refraction nd, Abbe number vd and outer curvatures, and thicknesses, see Figs. 5, 7, 21, 23, and Tables 3-4, 11-12).
Regarding 6, Uehara teaches (see Figs. 1-23) further comprising a stop disposed between the fourth lens and the fifth lens (i.e. S, as disclosed in Figs. 5, 7, 21, 23, paragraphs [130-141], Tables 3-4, 11-12). 
Regarding claim 8, Uehara teaches (see Figs. 1-23) that R5 is a radius of curvature of an object-side surface of the third lens, f is an overall focal length of the optical imaging system including the first lens to the seventh lens, and -15.0 < R5/f < -5.0 (i.e. see object surface S5 of L21 and focal length paragraphs [130-141, [224-251]], example 11, 12, Table 11, 12 e.g. value -11.32, or -7.4).  
Regarding claims 11 and 12, Uehara teaches (see Figs. 1-23) that n3 is a refractive index of the third lens and n3 < 1.535, and n7 is a refractive index of the seventh lens and n7 < 1.535 (i.e. as refractive index of L21 and L62, e.g. 1.48, see paragraphs [130-141,224-251], Tables 11-12). 
Regarding claim 13, 14, Uehara teaches (see Figs. 1-23) that R1 is a radius of curvature of an object-side surface of the first lens, R2 is a radius of curvature of an image-side surface of the first lens, and R1/R2 > 3.5 (i.e. as object side radius and image side radius of curvature of L11 satisfy the above range, e.g. value 3.84, see paragraphs [224-251], Tables 11-12), and that R3 is a radius of curvature of an object-side surface of the second lens, R4 is a radius of curvature of an image- side surface of the second lens, and R3/R4 > 10 (i.e. as object side radius and image side radius of curvature of L12 satisfy the above range, e.g. value 24, see paragraphs [224-251], Tables 11).


Claims 1, 4-7, 9, 12-13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi (of record) US 20040021958 A1 in view and as evidenced by Gong US 20160363740 A1, and further in view of Gross et al. (hereafter Gross, of record) “Handbook of Optical Systems, Wiley, 2007, pages 377-379.
In regard to independent claim 1 and 15, Mizuguchi teaches (see Figs. 1-19) an optical imaging system (i.e. fisheye lens, see Abstract, e.g. paragraphs [05-16, 71-79, 88-89, 102-105, 134-135], e.g. examples 1, 8-9, 14,  Tables 1, 8-9, 14, see Figs. 1, 15-17) comprising: 
a first lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (L1 negative meniscus lens, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 15-17); 
a second lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (L2 negative meniscus lens, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 15-17); 
a third lens comprising positive refractive power and comprising a concave object-side surface and a convex image-side surface (as L3 in Fig. 1 or  L4 in Fig. 15 as positive doublet,  or as singlet lens in Figs. 1, 15, 17, as L3, comprising concave object side and convex image side surface, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 15-17); 
a fourth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive bi-convex L4 in Fig.1, or positive bi-convex in doublet of L4 or in doublet L5 in Figs. 15, 17,  see paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 15-17); 
a fifth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive biconvex lens in doublet of L5 with convex object-side surface and a convex image-side surface in Figs. 1, 15, 17, or positive lens in doublet of L7 in Fig. 15 or L6 in Fig 17, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 15-17); 
a sixth lens comprising negative refractive power and comprising a concave object-side surface and a concave image-side surface (as negative biconcave lens in doublet of L5 with concave object-side surface and a concave image-side surface in Fig. 1, or negative lens in doublet of L6 in Fig 17, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 9, 14, Figs. 1, 17); and
a seventh lens (L6 in Fig. 1 and  L7 in Fig 17, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 17), 
wherein the first to fourth and seventh lenses are sequentially disposed from an object side toward an image side (as L1 through L4 and L6 in Fig. 1 and L1, L2, L3, positive lens in L4 (or L5) and L7 in Fig. 17 are in order from an object side to an image-forming side, Abstract, paragraphs [71-79, 88-89, 134-135], ex.  Tables 1, 9, 14, Figs. 1, 17) such that the fifth lens is spaced apart from the fourth lens at an optical axis (as L5 doublet with both its negative or positive lenses is spaced apart from L4 in Fig. 1, and as positive lens in doublet L4 or L5 is spaced apart from L6 doublet with both its negative or positive lenses in Fig. 17, see paragraphs [71-79, 88-89, 104-105, 134-135], ex.  Tables 1, 9, 14),
wherein the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. as L1, L2, L4, L5 front, L5 back lens, are made of glass material, see [78, 121,149] e.g. examples 1, 8-8, 14, Figs. 1, 15-17),
and wherein an image-side surface of the fifth lens and an object-side surface of the sixth lens are cemented to each other (as L5 front lens and L5 back lens are cementer lens pair and as lenses of L6 in Fig. 17,  see paragraphs [71-79, 88-89, 104-105], exp. in Tables 1, 9,  Figs. 1, 17). 
But Mizuguchi does not specify that third lens (L3) and the seventh lens (L6) are formed of plastic (i.e. as lenses are made of glass material, see [78, 121,149] e.g. 1, 3-12, Tables 1, 3-12, see Figs. 1, 3-12), and 
that that fifth and sixth lenses are in that order from object to image-forming side (because order of positive i.e. fifth lens and negative sixth lens in doublet L5 of Fig. 1 and in doublet L6 of Fig. 17 is reversed i.e. flipped from the claimed order, see paragraphs [36-38, 41-46], see Tables 1, 9, see Figs. 1, 17). 
However, glass and plastics are known materials and known properties of lenses in optical lens systems, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include that optical systems uses a combination of glass lenses and plastic lenses, since using the characteristic that a plastic material can be molded to desired shapes and is cheap, the cost of the whole optical system is reduced effectively, while by using the characteristic that a glass material is stable, glass lens(es) reduce sensibility to temperature of the optical system, and enable the optical system to also operate normally in a severe environment, as taught and evidenced by Gong who discloses very similar 7-lens optical system having small perspective distortion and ultra-wide viewing angle, (see Title, Abstract, paragraphs [06-11, 36-37], Fig. 1), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.). 
Further Gross teaches general aspects and methods of improving design of optical system and specifically teaches structural changes to correct specific aberrations that include reversing the order of a cemented doublet lens, while correcting main aberration types and avoiding internal reflections (see Gross page 377, paragraphs 2, 6, 8). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider and adapt the teachings of Gross of reversing the order of cemented doublet lens of Mizuguchi therefore reversing the order to cemented negative and positive lens in L5 (for Fig. 1) and/or reversing the order of L6 in Fig. 17) , thereby flipping the doublet lens L5 of Fig.1 and/or L6 of Fig. 17, in order to correct main aberration types, while also avoiding internal reflections (see Gross page 377, paragraphs 2, 6, 8). 
Note that as a result of the combination of Mizuguchi with Gross, as the order of lenses in doublet L5 in Fig. 1 and/or order of lenses in doublet L6 in Fig. 17, is reversed and thus the combination teaches and renders obvious that the fifth lens comprising positive refractive power and convex object and image side surfaces and the sixth lens comprising negative refractive power and concave object and image side surfaces, i.e. as reversed lenses in L5 Fig. 1 or  L6 in Fig. 17). 
Regarding claim 4, Mizuguchi teaches (see Figs. 1-19) that the fifth lens and the sixth lens are formed of glass having different optical characteristics from each other (see modification as per claim 1 and materials with refractive indexes and Abbe numbers for L5 front lens and L5 back lens are cementer lens pair (L6 in Fig. 17 or), see paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 15-17).
Regarding claim 5, Mizuguchi teaches (see Figs. 1-19) that the fifth lens and the sixth lens are cemented to each other (i.e. as L5 front lens and L5 back lens are cementer lens pair (L6 in Fig. 17), paragraphs [71-79, 88-89, 104-105], exp. in Tables 1, 9,  Figs. 1, 17). 
Regarding claim 6, Mizuguchi teaches (see Figs. 1-19) further comprising a stop (S) disposed between the fourth lens and the fifth lens (i.e. as stop S between fourth lens i.e. positive lens in L5 doublet, and fifth lens positive lens in doublet L6 (Fig. 17), as per modification in claim 1 above, reversing the order/flipping doublet L6 (Fig. 17), paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 9, 14). 
Regarding claim 7, Mizuguchi teaches (see Figs. 1-19) that TTL is a distance from an object-side surface of the first lens to an imaging plane of an image sensor (i.e. as TL total lens length, paragraph [86], see Tables 1, 7-8, 14 e.g. 101.9 mm, or 103.7mm), IMGH is a half of a diagonal length of the imaging plane of the image sensor (i.e. as diagonal of the image size of the imaging device digital SLR, paragraphs [05-07] with the size just little smaller than diagonal of corresponding 35-mm film SLR camera). Mizuguchi thus discloses the claimed invention except for explicitly that TTL/(2*IMGH) < 3.05. However, Mizuguchi renders the expression TTL/(2*IMGH) < 3.05 obvious, given that the TL values for examples in Figs. 1, 15, 17 are given in Tables 1, 8, 9 and 14, and that the total size of the image diagonal is just little smaller than the diagonal of corresponding 35-mm film SLR camera, having nominal film frame size of 36x24mm  and diagonal size of 43 mm, digital SLR cameras with such fish-eye lens having imaging device diagonal just little smaller than 43 mm and above 33.5mm or 34 mm, fulfill the above requirement. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size of the imaging device in order to provide wide-angle/fisheye lens, that is compact, having superb optical performance with well corrected curvature of field sufficiently secured the back focal length and is suitable for a SLR digital camera (see Mizuguchi, paragraph [11, 164], and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).TTL/(2*IMGH) < 3.05).
Regarding 9, Mizuguchi teaches (see Figs. 1-19) wherein f3 is a focal length of the third lens, f is an overall focal length of the optical imaging system including the first lens to the seventh lens, and 0.02 < f/f3 < 0.08 (i.e. given focal length of L3 and f, paragraphs [71-79, 88-89], e.g. examples 1, Table 1, e.g. value 0.032).  
Regarding claim 12, Mizuguchi teaches (see Figs. 1-19) that n7 is a refractive index of the seventh lens and n7 < 1.535 (see seventh lens refractive index nd, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8, 14).
Regarding claim 13, Mizuguchi teaches (see Figs. 1-19) that R1 is a radius of curvature of an object-side surface of the first lens, R2 is a radius of curvature of an image-side surface of the first lens, and R1/R2 > 3.5 (i.e. given the radii R1 and R2 of L1 in Tables 1, 8-9, 14, e.g. value 5). 
Regarding claim 19, Mizuguchi teaches (see Figs. 1-19) that the seventh lens comprises convex object-side and image-side surfaces (as disclosed for L6 in Fig. 1, L7 in Fig. 17, Table 1, 8-9, 14, also  paragraphs [71-79, 88-89, 104-105]).  
Regarding claim 20, Mizuguchi teaches (see Figs. 1-19) that object-side surfaces and image-side surfaces of the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are spherical surfaces (as first, second, fourth, fifth and sixth lens (see designations in claim 15) are spherical lenses, paragraphs [45, 82, 124, 152], and tables 1, 9, 14). 


Allowable Subject Matter

Claim 21 is allowed. Specifically, new claim 21 includes previously indicated allowable subject matter of claim 10. 
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, for claim 16 none of the prior art teaches or renders obvious that wherein R1 is a radius of curvature of an object-side surface of the first lens, R2 is a radius of curvature of an image-side surface of the first lens, R3 is a radius of curvature of an object-side surface of the second lens, R4 is a radius of curvature of an image-side surface of the second lens, and R1/R2 > 3.5 and R3/R4 > 10, in combination with all limitations of base claim 15.


Response to Arguments

Applicant’s arguments with respect to claims 1 and 15 have been fully considered but are moot because the arguments do not apply to the new grounds of rejections used in the current rejection, necessitated by the claim amendments. 
Specifically, Applicant argues on page 6-7 that the cited prior art of Chen alone or in combination with Gong and Gross does not disclose features of amended claims 1 and 15 that (1) “a fifth lens comprising positive refractive power, and comprising a convex object-side surface and a convex image-side surface; a sixth lens comprising negative refractive power, and comprising a concave object-side surface and a concave image-side surface” and “wherein the first to seventh lenses are sequentially disposed from an object side toward an image side such that the fifth lens is spaced apart from the fourth lens at an optical axis” because of shape of lens L6 and L7 and since L5 is not separated from L5, as shown in Fig. 1. The Examiner respectfully disagrees. With respect to the above issue (1), as noted in the rejection above, the cited prior art of Chen teaches most and in combination with cited prior art of Gong and Gross teaches and renders obvious all limitations of claims 1 and 15, as Chen teaches (see Figs. 1-7) 
an optical imaging system (i.e. optical lens OL2, see Abstract, paragraphs [02, 04-09, 21-24, 29-31, 36-38, 41-46], see Figs. 4-7) comprising: 
a first lens comprising negative refractive power (L1, paragraphs [41-46], Figs. 4-7); 
a second lens comprising negative refractive power (L2, paragraphs [41-46], Figs. 4-7); 
a third lens comprising positive refractive power (L3 Fig. 1, paragraphs [41-46], Figs. 4-7), and comprising an object-side surface and an image-side surface (i.e. see L3 with  convex object surface and concave image side surface, Figs. 4-5); 
a fourth lens comprising positive refractive power (L3 Fig. 5, paragraphs [41-46], Figs. 4-7), and comprising a convex object-side and a convex image-side surface (as disclosed for L3 having convex object and image side surfaces, see Figs. 4-5 paragraphs [41-46], i.e. L3 is bi-convex i.e. convex on both object and image sides); 
a fifth lens comprising positive refractive power (L7 Fig. 4, paragraphs [41-46]), and comprising a convex object-side surface and a convex image-side surface (i.e. as L7 has convex object and convex image side surfaces, see Figs. 4-5, paragraphs [41-46], where L7 is part of the doublet C2 with lens L6, see Figs. 4-5); 
a sixth lens comprising negative refractive power (L6 Fig. 4-5, paragraphs [41-46]), and comprising a concave object-side surface and a concave image-side surface (as L6 has concave object and concave image side surfaces, see Figs. 4-5, paragraphs [41-46], where L6 is part of the doublet C2 with lens L7, see Figs. 4-5); and
a seventh lens comprising positive refractive power (L4 Fig. 4-5, paragraphs [ 41-46], Figs. 1-2),
wherein the first to fourth and seventh lenses are sequentially disposed from an object side toward an image side (as first through fourth and seventh lenses i.e. L1, L2, L8, L3 and L4  are in in that exact order, while fifth lens L7 and sixth lens L6 are flipped, from an object side to an image-forming side, as depicted in Figs. 4-5, see Abstract, paragraphs [07-07, 22, 24, 53]) such that the fifth lens is spaced apart from the fourth lens at an optical axis (i.e. as L3 is spaced apart from L6 in C2 doublet with L7, therefore also spaced apart from L7, as depicted and taught in Figs. 4-5), 
wherein the third lens  (L3, L8) and the seventh lens  (L4) are formed of plastic (i.e. as lenses L8, L3, and L4 can be plastic lanes made of plastic material(s), see paragraphs [37-38, 43, 55-56, 58]), and 
wherein the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. as L1, L2, L3, L6,L7 Fig. 4, can be glass lenses made of glass material, as for example L1, L2, L3, L6 and L7 can be spherical lenses made of glass, see paragraphs [37-38, 43, 52-53]).  
But Chen does not specify in a single example that third lens comprises a concave object-side and convex image-side surface (i.e. however, as noted Chen discloses that 3rd lens L3 has such surfaces but are revered or flipped i.e. convex object surface and concave image side surface, see Figs. 4-5]), and that fifth and sixth lenses are in that order from object to image-forming side (i.e. as noted the fifth lens L7 and the sixth lens L6 are flipped, from an object side to an image-forming side, as depicted in Figs. 4-5, see Abstract, paragraphs [07-07, 22, 24, 53]), and 
that third lens  (L8,) the seventh lens  (L4) are formed of plastic (i.e. as lenses L3,  L4 can be plastic lanes made of plastic material(s), see paragraphs [37-38, 43, 55-56, 58]), and while the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. since as presented above L1, L2, L5,L6,L7 Fig. 4-5, can be glass lenses made of glass material, as for example L1, L2, L5, L5 and L7 can be spherical lenses made of glass, see paragraphs [37-38, 43, 52-53]).
However, these are known materials and known properties of lenses in optical lens systems, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include that optical systems uses a combination of glass lenses and plastic lenses, since using the characteristic that a plastic material can be molded to desired shapes and is cheap, the cost of the whole optical system is reduced effectively, while by using the characteristic that a glass material is stable, glass lens(es) reduce sensibility to temperature of the optical system, and enable the optical system to also operate normally in a severe environment, as taught and evidenced by Gong who discloses very similar 7-lens optical system having small perspective distortion and ultra-wide viewing angle, (see Title, Abstract, paragraphs [06-11, 36-37], Fig. 1), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.). 
Furthermore, Gross teaches general aspects and methods of improving design of optical system and specifically teaches structural changes to correct specific aberrations and advantageously improve overall performance and optimization through typical operations and without any great perturbations to existing setup such as zero power operations including flipping a lens into reverse orientation.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider and adapt the teachings of Gross zero power operations including flipping a lens into reverse orientation to third lens of Chen therefore flipping the lens into reverse orientation, in order to correct main aberration types and advantageously improve overall performance and optimization through typical operations and without any great perturbations to existing setup such as zero power operations (see Gross page 378-379 Zero-power operations section). 
Lastly, Gross also teaches general aspects and methods of improving design of optical system and specifically teaches structural changes to correct specific aberrations that include reversing the order of a cemented doublet lens, while correcting main aberration types and avoiding internal reflections (see Gross page 377, paragraphs 2, 6, 8). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider and adapt the teachings of Gross of reversing the order of cemented lens, to doublet C2 including lenses L6 and L7 of Chen therefore reversing the order to cemented negative lens L6 and positive lens L7, in order to correct main aberration types, while also avoiding internal reflections (see Gross page 377, paragraphs 2, 6, 8). Further, one would have been motivated to consider reversing the order of lens surfaces in singlet or doublet lenses  for the purpose of providing such optical lens which remains light and thin, small in size, with excellent image quality and wide viewing angle (see Chen, paragraphs [05, 20]).
Note that as a result of the combination of Chen with Gross, as the order of lenses L6 and L7 is reversed and thus the combination teaches and renders obvious that the fifth and sixth lenses have the correct order and the above optical power and shape characteristics (as reversed L7 is first ahead of L6 in doublet C2, Fig. 4-5, paragraphs [41-46]). 
Hence, the combination of Chen with Gross teaches and renders obvious the specific lens order of L7 and L6 doublet with recited shapes and that the fourth lens as L3 is spaced apart from fifth lens as L7, as presented above. 
Therefore Chen in combination with Gong and Gross teaches and renders obvious all limitations of claims 1 and 15. 


Specifically, Applicant argues on page 7-8 that the cited prior art of Uehara alone or in combination with Gong does not disclose features of amended claims 1 that (2) “a fifth lens comprising positive refractive power, and comprising a convex object-side surface and a convex image-side surface; a sixth lens comprising negative refractive power, and comprising a concave object-side surface and a concave image-side surface” and “wherein the first to seventh lenses are sequentially disposed from an object side toward an image side such that the fifth lens is spaced apart from the fourth lens at an optical axis” because no specific example(s) in Figs. 1-23 disclose the claimed combination with respect to placement and surface shape of fifth lens. The Examiner respectfully disagrees. With respect to the above issue (2), as noted in the rejection above, the cited prior art of Uehara teaches most and in combination with cited prior art of Gong teaches and renders obvious all limitations of claims 1 and 15, as Uehara teaches (see Figs. 1-23) 
an optical imaging system  (i.e. optical system, see Abstract, paragraphs [01, 04-09, 36-40, 77-90, 130-141], examples 1-12, Tables 1-12, see Figs. 1-23) comprising: 
a first lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (as L11, and having ,meniscus shape, e.g. see paragraphs [130-141], [224-251], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23); 
a second lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (L12,13 comprising a negative refractive power having meniscus (except ex. 3 and 12) shape, e.g. see paragraphs [130-141], [224-251] examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23); 
a third lens comprising positive refractive power, and comprising a concave object-side surface and a convex image-side surface (positive concave-convex lens e.g. L21, e.g. paragraphs [130-141, 224-251], examples 3-4, 11-12 1-12, Tables 3-4, 11-12, see Figs. 5, 7, 21, 23); 
a fourth lens comprising positive refractive power, and comprising a convex object-side surface and a convex image-side surface (positive lens e.g. L41 e.g. see paragraphs [224-251], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23); 
a fifth lens comprising positive refractive power, and comprising a convex object-side surface and a convex image-side surface (as biconvex positive lens L42, Figs. 5, 7, 21,22),  e.g. see paragraphs [130-141], [224-251], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23); 
a sixth lens comprising negative refractive power and comprising a concave object-side surface and a concave image-side surface (negative lens e.g. L52 or whole G5, e.g. see paragraphs [224-251], examples 11-12, in Tables 11-12, Figs.  21, 23); and
a seventh lens comprising positive refractive power (positive lens L62 Figs. 21,23, e.g. see paragraphs [224-251], examples  11-12, in Tables 11-12, Figs. 21, 23), 
wherein the first to seventh lenses are sequentially disposed from an object side toward an image side (as L11 through L62 are in order from an object side to an image-forming side, Abstract, paragraphs [77-90, [224-251], examples 11-12, in Tables  11-12, Figs. 21, 23) such that the fifth lens is spaced apart from the fourth lens at an optical axis (as fourth lens L41 is paced from fifth lens L42 on optical axis, see lens data and distance of 0.10 in Tables 11-12 between those two lenses), 
wherein the third lens  (L21) and the seventh lens  (L62) are formed of plastic (i.e. as lenses L21 and L62 can be plastic lanes made of plastic material, see paragraphs [70, 85,109], 130-141], Tables 3-4, 11-12, Figs. 5, 7, 21, 23), and 
wherein the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. as L11, L12,13, L41,42,G4, L51, L52(L62), can be glass lenses made of glass material, see [58,70, 80,130-141], Tables 3-4, 11-12, Figs. 5, 7, 21, 23).
But Uehara does not specify in a single example that third lens  (e.g. L21) is formed of plastic (i.e. as lenses L21, can be plastic lanes made of plastic material(s), see paragraphs [70, 85,109]), and while the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. since as presented above L11 is of glass and  L12,13, L41,42,G4, L51, L52 (or L62) can be glass lenses made of glass material, see [58,70, 80], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23) .  
However, these are known materials and known properties of lenses in optical lens systems, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include that optical systems uses a combination of glass lenses and plastic lenses, since using the characteristic that a plastic material can be molded to desired shapes and is cheap, the cost of the whole optical system is reduced effectively, while by using the characteristic that a glass material is stable, glass lens(es) reduce sensibility to temperature of the optical system, and enable the optical system to also operate normally in a severe environment, as taught and evidenced by Gong who discloses very similar 7-lens optical system having small perspective distortion and ultra-wide viewing angle, (see Title, Abstract, paragraphs [06-11, 36-37], Fig. 1), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.). 
Specifically, Uehara expressly teaches that the fifth lens comprising positive refractive power, and comprising a convex object-side surface and a convex image-side surface (as biconvex positive lens L42, Figs., 21,22),  e.g. see paragraphs [130-141], [224-251], examples  11-12, in Tables 11-12, Figs. 21, 23) and that a sixth lens comprising negative refractive power and comprising a concave object-side surface and a concave image-side surface (negative lens e.g. L52 or whole G5, e.g. see paragraphs [224-251], examples 11-12, in Tables 11-12, Figs.  21, 23); and that the first to seventh lenses are sequentially disposed from an object side toward an image side (as L11 through L62 are in order from an object side to an image-forming side, Abstract, paragraphs [77-90, [224-251], examples 11-12, in Tables  11-12, Figs. 21, 23) such that the fifth lens is spaced apart from the fourth lens at an optical axis (as fourth lens L41 is paced from fifth lens L42 on optical axis, see lens data and distance of 0.10 in Tables 11-12 between those two lenses).  
Therefore Uehara and Gong teach and render obvious all limitations of claim 1 and Uehara expressly teaches the limitations noted under issue (2) above. However, due to amendments to claim 15 the combination does not read on claim 15. 



Specifically, Applicant argues on pages 9-10 that the cited prior art of Mizuguchi alone or in combination with Gong and Gross does not disclose features of amended claims 1 and 15 that (3) “a fifth lens comprising positive refractive power, and comprising a convex object-side surface and a convex image-side surface; a sixth lens comprising negative refractive power, and comprising a concave object-side surface and a concave image-side surface” and “wherein the first to seventh lenses are sequentially disposed from an object side toward an image side such that the fifth lens is spaced apart from the fourth lens at an optical axis” because allegedly none of the assigned lenses in Figs. 1-19 correspond to the claimed shape and position of the fifth lens . The Examiner respectfully disagrees. With respect to the above issue (3), as noted in the rejection above, the cited prior art of Mizuguchi  teaches most and in combination with cited prior art of Gong and Gross teaches and renders obvious all limitations of claims 1 and 15, as Mizuguchi teaches (see Figs. 1-19) 
an optical imaging system (i.e. fisheye lens, see Abstract, e.g. paragraphs [05-16, 71-79, 88-89, 102-105, 134-135], e.g. examples 1, 8-9, 14,  Tables 1, 8-9, 14, see Figs. 1, 15-17) comprising: 
a first lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (L1 negative meniscus lens, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 15-17); 
a second lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (L2 negative meniscus lens, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 15-17); 
a third lens comprising positive refractive power and comprising a concave object-side surface and a convex image-side surface (as L3 in Fig. 1 or  L4 in Fig. 15 as positive doublet,  or as singlet lens in Figs. 1, 15, 17, as L3, comprising concave object side and convex image side surface, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 15-17); 
a fourth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive bi-convex L4 in Fig.1, or positive bi-convex in doublet of L4 or in doublet L5 in Figs. 15, 17,  see paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 15-17); 
a fifth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive biconvex lens in doublet of L5 with convex object-side surface and a convex image-side surface in Figs. 1, 15, 17, or positive lens in doublet of L7 in Fig. 15 or L6 in Fig 17, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 15-17); 
a sixth lens comprising negative refractive power and comprising a concave object-side surface and a concave image-side surface (as negative biconcave lens in doublet of L5 with concave object-side surface and a concave image-side surface in Fig. 1, or negative lens in doublet of L6 in Fig 17, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 9, 14, Figs. 1, 17); and
a seventh lens (L6 in Fig. 1 and  L7 in Fig 17, paragraphs [71-79, 88-89, 102-105, 134-135], exp. in Tables 1, 8-9, 14, Figs. 1, 17), 
wherein the first to fourth and seventh lenses are sequentially disposed from an object side toward an image side (as L1 through L4 and L6 in Fig. 1 and L1, L2, L3, positive lens in L4 (or L5) and L7 in Fig. 17 are in order from an object side to an image-forming side, Abstract, paragraphs [71-79, 88-89, 134-135], ex.  Tables 1, 9, 14, Figs. 1, 17) such that the fifth lens is spaced apart from the fourth lens at an optical axis (as L5 doublet with both its negative or positive lenses is spaced apart from L4 in Fig. 1, and as positive lens in doublet L4 or L5 is spaced apart from L6 doublet with both its negative or positive lenses in Fig. 17, see paragraphs [71-79, 88-89, 104-105, 134-135], ex.  Tables 1, 9, 14),
wherein the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. as L1, L2, L4, L5 front, L5 back lens, are made of glass material, see [78, 121,149] e.g. examples 1, 8-8, 14, Figs. 1, 15-17),
and wherein an image-side surface of the fifth lens and an object-side surface of the sixth lens are cemented to each other (as L5 front lens and L5 back lens are cementer lens pair and as lenses of L6 in Fig. 17,  see paragraphs [71-79, 88-89, 104-105], exp. in Tables 1, 9,  Figs. 1, 17). 
But Mizuguchi does not specify that third lens (L3) and the seventh lens (L6) are formed of plastic (i.e. as lenses are made of glass material, see [78, 121,149] e.g. 1, 3-12, Tables 1, 3-12, see Figs. 1, 3-12), and 
that that fifth and sixth lenses are in that order from object to image-forming side (because order of positive i.e. fifth lens and negative sixth lens in doublet L5 of Fig. 1 and in doublet L6 of Fig. 17 is reversed i.e. flipped from the claimed order, see paragraphs [36-38, 41-46], see Tables 1, 9, see Figs. 1, 17). 
However, glass and plastics are known materials and known properties of lenses in optical lens systems, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include that optical systems uses a combination of glass lenses and plastic lenses, since using the characteristic that a plastic material can be molded to desired shapes and is cheap, the cost of the whole optical system is reduced effectively, while by using the characteristic that a glass material is stable, glass lens(es) reduce sensibility to temperature of the optical system, and enable the optical system to also operate normally in a severe environment, as taught and evidenced by Gong who discloses very similar 7-lens optical system having small perspective distortion and ultra-wide viewing angle, (see Title, Abstract, paragraphs [06-11, 36-37], Fig. 1), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.). 
Further Gross teaches general aspects and methods of improving design of optical system and specifically teaches structural changes to correct specific aberrations that include reversing the order of a cemented doublet lens, while correcting main aberration types and avoiding internal reflections (see Gross page 377, paragraphs 2, 6, 8). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider and adapt the teachings of Gross of reversing the order of cemented doublet lens of Mizuguchi therefore reversing the order to cemented negative and positive lens in L5 (for Fig. 1) and/or reversing the order of L6 in Fig. 17) , thereby flipping the doublet lens L5 of Fig.1 and/or L6 of Fig. 17, in order to correct main aberration types, while also avoiding internal reflections (see Gross page 377, paragraphs 2, 6, 8). 
Note that as a result of the combination of Mizuguchi with Gross, as the order of lenses in doublet L5 in Fig. 1 and/or order of lenses in doublet L6 in Fig. 17, is reversed and thus the combination teaches and renders obvious that the fifth lens comprising positive refractive power and convex object and image side surfaces and the sixth lens comprising negative refractive power and concave object and image side surfaces, i.e. as reversed lenses in L5 Fig. 1 or  L6 in Fig. 17). 
Hence, the combination of Mizuguchi and Gross teaches and renders obvious the specific lens order of in L5 and/or L6 doublet with recited shapes and that the fourth lens as L4 is spaced apart from fifth lens which is the positive lens in the flipped doublet L5 or L6 in Figs. 1 or 17, respectively, as presented above. 
Therefore Mizuguchi teaches limitations under issue (3) and in combination with Gong and Gross teaches and renders obvious all limitations of claims 1 and 15. 
No additional substantial arguments were presented after page 9 of the Remarks. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/Primary Examiner, Art Unit 2872